DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office action is in response to applicant’s RCE with amendment and arguments filed 08/26/2021.
Status of Claims 
	In applicant' amendments claims 1-2, 4, 12, 15, 20-21, and 23 were amended. Claims 1-6, 8, 10-12, 14-18, and 20-24 are currently pending and considered below. An action on the merits now follows.
Response to Amendment
The objections to the abstract of the disclosure, and the drawing, specification, and claim objections have been obviated in view of applicant’s amendments and arguments.  The rejections under 35 U.S.C. § 112(b) have been obviated in view of applicant’s amendments and arguments, and were withdrawn.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claims 1, lines 12-13: “first sensing member” and “second sensing member”. 
Claims 17, line 2 and 4: “first sensing member” and “second sensing member”. 
Claims 21, line 11 and 13: “first sensing member” and “second sensing member”. 
Because these claim limitation(s)are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof:
For claims 1, 17, and 21: “first sensor (e.g., a 2D or 3D Hall-effect sensor)… The second sensor (e.g., a diametrically or radially magnetized magnet)” (¶ 38). 
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to 
Claim Objections
The following claims are objected to because of the following informalities: Appropriate correction is required.
Claim 17, line 1: correct “an angular displacement” to ---the angular displacement---.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-12, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170312580 A1 (Chang) in view of US 20160152301 A1 (Bortoli et al; henceforth Bortoli).	
Regarding Independent Claim 11, Chang discloses a method of adjusting resistance in an exercise cycle having a frame (frame 12) and a flywheel (flywheel 14), the method comprising: 
rotating an adjustment shaft (screw rod 34) comprising a threaded rod (shank rod 344) engaged at a first end with a threaded member (screw nut 35), wherein the threaded member moves an adjustment bracket (bracket frame 31) relative to the flywheel in response to the rotating (“when operating the rotary knob 342 to rotate the adjustment screw rod 34 clockwise or counter-clockwise, the screw nut 35 is forced to move upward or downward along the threaded shank 344 of the adjustment screw rod 34. During displacement of the screw nut 35, the screw nut 35 drives the holder frame 31 to bias relative to the flywheel 14” Paragraph 14); 

    PNG
    media_image1.png
    493
    693
    media_image1.png
    Greyscale

Figure 3: Chang
adjusting resistance applied to the flywheel in response to the rotating, wherein the resistance is adjusted based on a relative position of the adjustment bracket to the flywheel (“During displacement of the screw nut 35, the screw nut 35 drives the holder frame 31 to bias relative to the flywheel 14, causing a change in the magnetic flux between the two magnetic members 32 to provide a damping resistance to the flywheel 14” Paragraph 14; relative position of the holder frame 31 changes damping resistance to the flywheel 14);
(first linkage 41) in response to the rotating (“during displacement of the screw nut 35, the screw nut 35 simultaneously forces the first linkage 41 to move” Paragraph 14), the connecting member rotatably connected to the adjustment bracket and rotatably connected to a distal end of a first linking member (second linkage 42; see Figures 2 to 3 where the connecting member is rotatably connected at each of its ends), wherein the first linking member is rotatably connected to the frame (see rotational connection of linkage 42 to the frame 12 from Figure 2 to Figure 3); 
sensing an angular displacement of the first linking member relative to the connecting member, the sensed angular displacement corresponding to the adjusted resistance (¶ 14 below; sensor 43 determines the distance between the sensor 43 and sensible member 44 which is the distance between the linkages 41, 42 as the sensor 43 and sensible member 44 are mounted directly to the linkages corresponding to a resistance change).  

    PNG
    media_image2.png
    298
    434
    media_image2.png
    Greyscale

¶ 14; Chang
Chang discloses the invention as substantially claimed, see above. Chang further discloses wherein the first sensing member is a Hall-effect sensor (“The sensor 43 can be, for example, a Hall sensor” Paragraph 13) and the second sensing member is a diametrically magnetized magnet (“sensible member 44, which can be, for example, a magnet” Paragraph 13) .   Chang does not disclose sensing an angular displacement of the first linking member relative to the connecting member, the sensed angular displacement corresponding to the adjusted resistance.
Bortoli teaches an analogous bicycle exercise device solving the same issue of determining displacement using Hall-Effect sensors (“angular position sensors of the Hall effect type” ¶ 270, see also ¶ 204) between a first and second part capable of relative rotation between the two (“an angular position sensor between a first and a second part capable of a relative rotation movement” ¶ 204) and wherein using a longitudinal position sensor is equivalent to the angular position sensor of the hall-effect sensor (“it is possible to use one or more different types of sensors, such as other types of angular position sensors, sensors of the longitudinal position of the auxiliary toothed wheel” ¶ 270). It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify Chang’s Hall-Effect sensor to also determine angular displacement, as taught by Bortoli, in order to provide an output signal that also includes and identifies the direction of rotation between the first linking member and first connecting member (¶ 204).
Regarding Claim 12, Chang in view of Bortoli further discloses the method of claim 11, wherein adjusting resistance further comprises disposing a pair of magnetic members (two opposing magnetic members 32) on an inner surface of the adjusting bracket, each of the pair of magnetic members spaced from the flywheel by a distance (“magnetic members 32 are bilaterally mounted in the holder frame 31 for allowing the flywheel 14 to rotate therebetween” ¶ 12), and wherein adjusting resistance further comprises adjusting the adjustment bracket creating magnetic flux between the pair of magnetic members disposed on opposite sides of the (the screw nut 35 drives the holder frame 31 to bias relative to the flywheel 14, causing a change in the magnetic flux between the two magnetic members 32 to provide a damping resistance to the flywheel 14” ¶ 14).  
Regarding Claim 14, Chang in view of Bortoli further the method of claim 11 wherein adjusting further comprises connecting the first linking member to a mounting bracket connected to the frame (Figure 1: Chang Annotated; the first linking member is connected to the bracket at a second end and the mounting bracket is directly mounted to the frame 14).  

    PNG
    media_image3.png
    571
    815
    media_image3.png
    Greyscale

Figure 1: Chang Annotated
Regarding Claim 16, Chang in view of Bortoli further discloses the method of claim 11 wherein adjusting the resistance further comprises manually turning a knob (knob 342) disposed at a second end of the adjustment shaft (“when operating the rotary knob 342 to rotate the adjustment screw rod 34 clockwise or counter-clockwise, the screw nut 35 is forced to move upward or downward along the threaded shank 344 of the adjustment screw rod 34. During displacement of the screw nut 35, the screw nut 35 drives the holder frame 31 to bias relative to the flywheel 14” Paragraph 14).

Claims 1-2, 4-5, 8, 10, 17-18, and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170312580 A1 (Chang) in view of US 10272280 B2 (Leonardi et al; henceforth Leonardi) in further view of US 20160152301 A1 (Bortoli).	
Regarding Claim 1, Chang discloses a resistance system for an exercise cycle having a frame (frame 12, Figure 3) and a flywheel (flywheel 14), the resistance system comprising: 
an adjusting bracket (holder frame 31) disposed at a periphery of the flywheel (see Figure 3 for bracket 31 disposed about flywheel 14 periphery), the adjusting bracket comprising two magnetic members (magnetic members 32) mounted on an inner surface of the adjusting bracket and respectively spaced from the flywheel by a distance (“magnetic members 32 are bilaterally mounted in the holder frame 31” Paragraph 12, see Figure 1); 
a tubular sleeve disposed on the frame (locating sleeve 33 affixed to the frame 12) and above the adjustment bracket (see Figure 2 for above); 
an adjustment shaft (screw rod 34) comprising a threaded rod (shank rod 344) rotatably disposed through the tubular sleeve (“when operating the rotary knob 342 to rotate the adjustment screw rod 34 clockwise or counter-clockwise, the screw nut 35 is forced to move upward or downward along the threaded shank 344 of the adjustment screw rod 34” Paragraph 14); 
a threaded member (screw nut 35) mounted on the adjustment bracket and connected to a threaded portion of the threaded rod of the adjusting shaft (“The screw nut 35 is threaded onto the threaded shank 344 of the adjustment screw rod 34, having two opposite lateral sides thereof respectively pivotally connected to the holder frame 31 by a respective first pivot pin P1” Paragraph 12); 
and a linking assembly (sensor unit 40, Figure 2: Annotated; see ¶ 13 wherein the sensor 43 and sensible member 44 are flipped regarding their mounting relative to unannotated figure 2) connecting the adjustment bracket to the frame (sensor unit 40 connects the holder frame 31 to the frame 12 through the sleeve 33), the linking assembly comprising a first connecting member (first linkage 41), a first linking member (second linkage 42), a first sensing member (sensor 43), and a second sensing member (sensible member 44); 

    PNG
    media_image4.png
    348
    562
    media_image4.png
    Greyscale

Figure 2: Chang Annotated
wherein the first connecting member includes a first end connected to the adjusting bracket (linkage 41 is connected to frame 31 at a first end; Figure 2: Annotated), and a second end rotatably connected to a first distal end of the first linking member (second end of linkage 41 is connected to a first end of the second linkage 42 and are rotatably connected);
wherein the first linking member has a second end rotatably connected to the frame (linkage 42 second end is rotatably connected to frame 12 through sleeve 33); 

    PNG
    media_image5.png
    567
    733
    media_image5.png
    Greyscale

Figure 2: Chang Annotated
wherein the first sensing member is disposed on the first connecting member adjacent to the first distal end of the first linking member (“sensor 43 can be, for example, a Hall sensor selectively mounted at a top side of the first linkage 41” Paragraph 13; sensor 43 is mounted onto first connecting member/first linkage 41 and adjacent to the first distal end of the first linking member/second linkage 42); 
wherein the second sensing member is disposed on the first linking member adjacent to the first sensing member (“the sensible member 44, which can be, for example, a magnet, is selectively mounted at the bottom side of the second linkage 42” Paragraph 13; sensible member 44 is mounted onto first linking member/second linkage 42 adjacent to the sensor 43); 
(¶ 14 below; sensor 43 determines the distance between the sensor 43 and sensible member 44 which is the distance between the linkages 41,42 as the sensor 43 and sensible member 44 are mounted directly to the linkages; which further corresponds to the position of the holder frame 34 rotatably fixed to the first connecting member 41).  

    PNG
    media_image2.png
    298
    434
    media_image2.png
    Greyscale

¶ 14; Chang
Chang discloses the invention as substantially claimed, see above. Chang further discloses that the first and second sensing members must be arranged to be face towards each other (¶ 13). Chang does not disclose wherein the second sensing member is disposed on the first distal end of the first linking member (emphasis added); and wherein the first sensing member is configured to sense an angular displacement of the second sensing member relative to the first sensing member corresponding to a position of the adjusting bracket (emphasis added). 
Leonardi teaches an analogous resistance system for an exercise cycle solving the same issue of providing sensor data using a hall-effect sensor comprising a first sensing member (first hall effect magnetic sensor 1) and a second sensing member (Hall effect second magnetic sensor); (“second magnetic sensor 2 is placed at a predetermined distance from said first magnetic sensor 1, preferably at a distance between 5 and 15 cm” Col. 4, lines 55-57) configured to reduce interference from a magnetic brake (“the position of said second magnetic sensor 2 is such as to ensure that said second magnetic sensor 2 does not significantly be affected by the magnetic field induced by the magnetic brake” Col. 4, lines 62-65). It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify Chang’s first sensing member to be located at the second end of the first connecting member and the second sensing member to be located at the first distal end of the first linking member such that their positions are adjacent and at a smaller distance, as taught by Leonardi, in order to reduce the interference of the magnetic field induced by the magnets of the magnetic brake (Col. 4, lines 62-65).
Chang in view of Leonardi teaches the invention as substantially claimed, see above. Chang further discloses wherein the first sensing member is a Hall-effect sensor (“The sensor 43 can be, for example, a Hall sensor” Paragraph 13) and the second sensing member is a diametrically magnetized magnet (“sensible member 44, which can be, for example, a magnet” Paragraph 13) .   Chang does not disclose wherein the first sensing member is configured to sense an angular displacement of the second sensing member relative to the first sensing member corresponding to a position of the adjusting bracket (emphasis added). 
Bortoli teaches an analogous bicycle exercise device solving the same issue of determining displacement using Hall-Effect sensors (“angular position sensors of the Hall effect type” ¶ 270, see also ¶ 204) between a first and second part capable of relative rotation between the two (“an angular position sensor between a first and a second part capable of a relative rotation movement” ¶ 204) and wherein using a longitudinal position sensor is equivalent to the angular position sensor of the hall-effect sensor (“it is possible to use one or more different types of sensors, such as other types of angular position sensors, sensors of the longitudinal position of the auxiliary toothed wheel” ¶ 270). It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify Chang’s Hall-Effect sensor to also determine angular displacement, as taught by Bortoli, in order to provide an output signal that also includes and identifies the direction of rotation between the first linking member and first connecting member (¶ 204).
Regarding Claim 2, Chang in view of Leonardi and Bortoli further discloses wherein the two magnet members apply a resistance to the flywheel base on the position of the adjusting bracket relative to the flywheel (“During displacement of the screw nut 35, the screw nut 35 drives the holder frame 31 to bias relative to the flywheel 14, causing a change in the magnetic flux between the two magnetic members 32 to provide a damping resistance to the flywheel 14” ¶ 14; the damping resistance is based on the position of the magnets and holder frame 31 relative to the flywheel 14) and wherein the sensed angular displacement corresponds to the applied resistance (see Figures 2 and 3; “a change in the distance between the main sensor and the sensible member and further generation of a corresponding sensing signal indicative of such a distance change” ¶ 3).
Regarding Claim 4, Chang in view of Leonardi and Bortoli further discloses the resistance system of claim 1 further comprising a knob (rotary knob 342, Figure 2) disposed at an end of the adjustment shaft and facilitating manual rotation of the adjustment shaft to raise and lower the adjusting bracket (“when operating the rotary knob 342 to rotate the adjustment screw rod 34 clockwise or counter-clockwise, the screw nut 35 is forced to move upward or downward along the threaded shank 344 of the adjustment screw rod 34. During displacement of the screw nut 35, the screw nut 35 drives the holder frame 31 to bias relative to the flywheel 14” Paragraph 14).
Regarding Claim 8, Chang in view of Leonardi and Bortoli further discloses the resistance system of claim 1 wherein the first sensing member is a Hall-effect sensor (“The sensor 43 can be, for example, a Hall sensor selectively mounted at a top side of the first linkage 41 or a bottom side of the second linkage 42, and the sensible member 44, which can be, for example, a magnet, is selectively mounted at the bottom side of the second linkage 42 or the top side of the first linkage 41 to face toward the sensor 43” Paragraph 13) and the second sensing member is a diametrically magnetized magnet (“sensible member 44, which can be, for example, a magnet” Paragraph 13).  
Regarding Claim 10, Chang in view of Leonardi and Bortoli further discloses an exercise cycle (See Figure 1 for bicycle comprising the resistance system and frame) comprising the resistance system of claim 1 (see Figure 1).  

Regarding Claim 17, Chang in view of Bortoli teaches the invention as substantially claimed, see above. Chang further discloses wherein sensing a displacement of the first linking member comprises sensing, using a first sensing member (sensing member 44) disposed adjacent to a distal end of the first linking member (second linkage 42; sensing member 44 is next the distal end of the second linkage 42), a change in angular displacement of a second sensing member (sensor 43) disposed on the first linking member adjacent to the first sensing member (sensor 43 is mounted onto linkage 42 and adjacent to sensing member 44).

    PNG
    media_image4.png
    348
    562
    media_image4.png
    Greyscale

Figure 2: Chang Annotated
Chang in view of Bortoli does not teach the second sensing member disposed on the distal end of the first linking member adjacent to the first sensing member (emphasis added).
Leonardi teaches an analogous resistance system for an exercise cycle solving the same issue of providing sensor data using a hall-effect sensor comprising a first sensing member (first hall effect magnetic sensor 1) and a second sensing member (Hall effect second magnetic sensor); wherein the second sensing member is disposed adjacent to the first sensing member (“second magnetic sensor 2 is placed at a predetermined distance from said first magnetic sensor 1, preferably at a distance between 5 and 15 cm” Col. 4, lines 55-57) configured to reduce interference from a magnetic brake (“the position of said second magnetic sensor 2 is such as to ensure that said second magnetic sensor 2 does not significantly be affected by the magnetic field induced by the magnetic brake” Col. 4, lines 62-65). It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify Chang’s first sensing member to be located at the second end of the first connecting member and the second sensing member to be located at the first distal end of the first linking member such that their positions (Col. 4, lines 62-65).
Regarding Claim 18, Chang in view of Leonardi and Bortoli further discloses the method of claim 17 wherein the first sensing member is a Hall-effect sensor (“The sensor 43 can be, for example, a Hall sensor” Paragraph 13) and wherein the second sensing member is a radially magnetized magnet (“sensible member 44, which can be, for example, a magnet” Paragraph 13).  
Regarding Claim 20, Chang in view of Leonardi and Bortoli further discloses the method of claim 18, further comprising transmitting information corresponding to the sensed position to a processing system (“sensor 43 provides a relative sensing signal to a control panel 45 so that the user can see the resistance changes based on the message displayed on the control panel 45” Paragraph 14).  
Regarding Independent Claim 21, Chang discloses a system comprising: 
an adjusting bracket (holder frame 31) comprising a resistance member (magnetic members 32) adapted to apply a variable resistance to a rotation of a flywheel (flywheel 14; magnets 32 provide resistance to the flywheel 14), the applied resistance based, at least in part, on a distance between the resistance member and the flywheel (“During displacement of the screw nut 35, the screw nut 35 drives the holder frame 31 to bias relative to the flywheel 14, causing a change in the magnetic flux between the two magnetic members 32 to provide a damping resistance to the flywheel 14” ¶ 14; the damping resistance is based on the position of the magnets and holder frame 31 relative to the flywheel 14); 
a linking assembly (sensor unit 40, Figure 2) connecting the adjustment bracket to a frame (frame 12), the linking assembly comprising: 
(first linkage 41) having a first end (Figure 2: Annotated) rotatably connected to the adjusting bracket (linkage 41 is connected to holder frame 31 at a first end through screw nut 35); 
a first linking member (second linkage 42) having a first distal end rotatably connected to a second end of the first connecting member at a rotation point (Figure 2: Annotated), and a second distal end rotatably connected to the frame (Figure 2: Annotated); 

    PNG
    media_image6.png
    441
    651
    media_image6.png
    Greyscale

Figure 2: Chang Annotated
a first sensing member disposed on the first connecting member adjacent to the first distal end of the first linking member (“sensor 43 can be, for example, a Hall sensor selectively mounted at a top side of the first linkage 41” Paragraph 13; sensor 43 is mounted onto first connecting member/first linkage 41 and adjacent to the first distal end of the first linking member/second linkage 42);
and a second sensing member is disposed on the first linking member adjacent to the first sensing member (“the sensible member 44, which can be, for example, a magnet, is selectively mounted at the bottom side of the second linkage 42” Paragraph 13; sensible member 44 is mounted onto first linking member/second linkage 42 adjacent to the sensor 43);
wherein the first sensing member is configured to sense a displacement of the second sensing member relative to the first sensing member (¶ 14 below; sensor 43 determines the distance between the sensor 43 and sensible member 44 which is the distance between the linkages 41,42 as the sensor 43 and sensible member 44 are mounted directly to the linkages).  

    PNG
    media_image2.png
    298
    434
    media_image2.png
    Greyscale

¶ 14; Chang
Chang discloses the invention as substantially claimed, see above. Chang further discloses that the first and second sensing members must be arranged to be face towards each other (¶ 13). Chang does not disclose wherein the second sensing member is disposed on the first distal end of the first linking member (emphasis added); and wherein the first sensing member is configured to sense an angular displacement of the second sensing member relative to the first sensing member corresponding to a position of the adjusting bracket (emphasis added). 
Leonardi teaches an analogous resistance system for an exercise cycle solving the same issue of providing sensor data using a hall-effect sensor comprising a first sensing member (first hall effect magnetic sensor 1) and a second sensing member (Hall effect second magnetic sensor); (“second magnetic sensor 2 is placed at a predetermined distance from said first magnetic sensor 1, preferably at a distance between 5 and 15 cm” Col. 4, lines 55-57) configured to reduce interference from a magnetic brake (“the position of said second magnetic sensor 2 is such as to ensure that said second magnetic sensor 2 does not significantly be affected by the magnetic field induced by the magnetic brake” Col. 4, lines 62-65). It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify Chang’s first sensing member to be located at the second end of the first connecting member and the second sensing member to be located at the first distal end of the first linking member such that their positions are adjacent and at a smaller distance, as taught by Leonardi, in order to reduce the interference of the magnetic field induced by the magnets of the magnetic brake (Col. 4, lines 62-65).
Chang in view of Leonardi teaches the invention as substantially claimed, see above. Chang further discloses wherein the first sensing member is a Hall-effect sensor (“The sensor 43 can be, for example, a Hall sensor” Paragraph 13) and the second sensing member is a diametrically magnetized magnet (“sensible member 44, which can be, for example, a magnet” Paragraph 13) .  Chang does not disclose wherein the first sensing member is configured to sense an angular displacement of the second sensing member relative to the first sensing member (emphasis added). 
Bortoli teaches an analogous bicycle exercise device solving the same issue of determining displacement using Hall-Effect sensors (“angular position sensors of the Hall effect type” ¶ 270, see also ¶ 204) between a first and second part capable of relative rotation between the two (“an angular position sensor between a first and a second part capable of a relative rotation movement” ¶ 204) and wherein using a longitudinal position sensor is equivalent to the angular position sensor of the hall-effect sensor (“it is possible to use one or more different types of sensors, such as other types of angular position sensors, sensors of the longitudinal position of the auxiliary toothed wheel” ¶ 270). It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify Chang’s Hall-Effect sensor to determine angular displacement, as taught by Bortoli, in order to provide an output signal that also includes and identifies the direction of rotation between the first linking member and first connecting member (¶ 204).
Regarding Claim 22, Chang in view of Leonardi and Bortoli further teaches the system of claim 21, wherein the adjusting member (adjustment shaft 34, see 112(b) above) is adapted to move in a linear path towards the flywheel to increase resistance and away from the flywheel to reduce resistance (“when operating the rotary knob 342 to rotate the adjustment screw rod 34 clockwise or counter-clockwise, the screw nut 35 is forced to move upward or downward along the threaded shank 344 of the adjustment screw rod 34” ¶ 11; movement of the nut adjusts the position of the magnets and adjusts resistance).  
Regarding Claim 23, Chang in view of Leonardi and Bortoli further teaches the system of claim 22, further comprising an exercise apparatus comprising the frame and the flywheel (a bicycle frame 12 and a flywheel 14 rotatably mounted at the bicycle frame 12), wherein the system further comprises: 
a sleeve (locating sleeve 33) disposed on the frame and above the adjustment bracket relative to the flywheel (see Figure 2, sleeve 33 is above the adjustment bracket and fixed to the frame 12); 
(screw rod 34) comprising a threaded rod (shank rod 344) rotatably disposed through the tubular sleeve (“when operating the rotary knob 342 to rotate the adjustment screw rod 34 clockwise or counter-clockwise, the screw nut 35 is forced to move upward or downward along the threaded shank 344 of the adjustment screw rod 34” Paragraph 14);
and a threaded member (screw nut 35) mounted on the adjustment bracket and connected to a threaded portion of the threaded rod of the adjusting shaft (“The screw nut 35 is threaded onto the threaded shank 344 of the adjustment screw rod 34, having two opposite lateral sides thereof respectively pivotally connected to the holder frame 31 by a respective first pivot pin P1” Paragraph 12);
wherein rotation of the adjustment shaft mechanically positions the adjusting bracket to set a desired resistance (“when operating the rotary knob 342 to rotate the adjustment screw rod 34 clockwise or counter-clockwise, the screw nut 35 is forced to move upward or downward along the threaded shank 344 of the adjustment screw rod 34” ¶ 11).  
Regarding Claim 24, Chang in view of Leonardi and Bortoli further teaches the system of claim 21, wherein the detected angular displacement corresponds to a position of the adjusting bracket relative to the flywheel (“a corresponding sensing signal indicative of such a distance change” ¶ 3).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 20170312580 A1 (Chang) in view of US 10272280 B2 (Leonardi) in further view of US 20160152301 A1 (Bortoli) in further view of US 9839807 B2 (Golesh).
Regarding Claim 3, Chang discloses the invention as substantially claimed, see above. Chang does not disclose the resistance system of claim 1 wherein the adjusting bracket includes a brake pad disposed to apply a resistance to the flywheel when the adjusting bracket is pushed into the flywheel by the adjustment shaft.  
Golesh teaches an analogous resistance system for an exercise cycle having a frame (frame 12, Figure 3) and a flywheel (flywheel 56), the resistance system comprising: an adjusting bracket (brake arm 66) disposed at a periphery of the flywheel (see Figure 3: Golesh); an adjustment shaft (brake actuator 64); wherein the adjusting bracket includes a brake pad (brake pad 83, Figure 4A) disposed to apply a resistance to the flywheel when the adjusting bracket is pushed into the flywheel by the adjustment shaft (“To rapidly stop the flywheel, a rider may press downward on the handle which moves the shaft 90 downward within the tube. The cavity 86 of the knob is pressed downward over the tube 84. Further, the shaft, through engagement with the brake arm, pivots the brake arm 66 downward such that the brake pad 83 contacts the flywheel” Col. 10, lines 4-9).

    PNG
    media_image7.png
    510
    654
    media_image7.png
    Greyscale

Figure 3: Golesh
It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify Chang’s adjustment bracket with a brake pad disposed to apply a resistance to the flywheel when the adjusting bracket is pushed into the flywheel by the adjustment shaft, as taught by Golesh, in order to rapidly stop the flywheel (Col. 10, line 4).

Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over US 20170312580 A1 (Chang) in view of US 10272280 B2 (Leonardi) in further view of US 20160152301 A1 (Bortoli) in further view of US 20120088637 A1 (Lull). 
	Regarding Claim 5, Chang discloses the invention as substantially claimed, see above. Chang further discloses the resistance system of claim 1 further comprising connecting the second end of the first linking member to the frame (“The second linkage 42 has an opposite end thereof pivotally connected to the locating sleeve 33 by a pair of third pivot pins P3” Paragraph 13; linking member is connected to the frame through the tubular sleeve).

	 Lull teaches an analogous resistance system for an exercise cycle having a frame (frame 12, Figure 9) and a flywheel (flywheel 56), the resistance system comprising a linking member (brake arm 82) and a mounting bracket (pivot 89 with bracket, Figure 9) connected to the frame (see Figure 9 for the bracket attached to the frame). It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify Chang’s invention with a mounting bracket mounted to the frame connecting the first linking member to the frame at a second end, as taught by Lull, in order to provide a secure connection that reduces torsional motion on the linkage member.

    PNG
    media_image8.png
    455
    583
    media_image8.png
    Greyscale

Figure 9: Lull
Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over US 20170312580 A1 (Chang) in further view of US 20160152301 A1 (Bortoli) in further view of US 9839807 B2 (Golesh).
Regarding Claim 15, Chang discloses the invention as substantially claimed, see above. Chang does not disclose the method of claim 11 wherein adjusting resistance further comprises disposing a brake pad on an inner surface of the adjusting bracket and rotating the adjustment shaft to apply a resistance to the flywheel by pushing the brake pad into the flywheel
Golesh teaches an method of adjusting resistance in an exercise cycle having a frame (frame 12) and a flywheel (flywheel 56, Figure 3), the method comprising: a threaded shaft (brake actuator 64); wherein the threaded shaft moves an adjustment bracket (brake arm 66) relative to the flywheel in response to the rotating (“a rider may press downward on the handle which moves the shaft 90 downward within the tube” Col. 10, lines 4-6); adjusting resistance applied to the flywheel in response to the rotating (“To rapidly stop the flywheel, a rider may press downward on the handle which moves the shaft 90 downward within the tube. The cavity 86 of the knob is pressed downward over the tube 84. Further, the shaft, through engagement with the brake arm, pivots the brake arm 66 downward such that the brake pad 83 contacts the flywheel” Col. 10, lines 4-9; the user applies resistance through the brake pad in response to the flywheel motion); wherein adjusting resistance further comprises disposing a brake pad (brake pad 83) on an inner surface of the adjusting bracket (see Figure 4A) and rotating the adjustment shaft to apply a resistance to the flywheel by pushing the brake pad into the flywheel (Col. 10, lines 4-9 above). It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify Chang’s method to include disposing a brake pad on an inner (Col. 10, line 4).
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 6, the prior art of record US 20170312580 A1 (Chang) in view of US 20170319906 A1 (Chang 2) in further view of US 20160152301 A1 (Bortoli) fails to teach or render obvious the resistance system in combination with all of the elements and structural and functional relationships as claimed and further including a pair of second linking member, each mounted to the first connecting member at the first end and mounted to the mounting bracket at the second end.
The prior art of record teaches a pair of first linking members each mounted to the mounting bracket at a second end and connected to the connecting member. It would not be obvious for one skilled in the art at the time of filing to modify Chang with a mounting bracket and further modify with a second pair of linking members also mounted to the mounting bracket without improper hindsight.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on the Chang 906 reference applied in the prior rejection of record specifically challenged in the argument.
In regards to applicant’s arguments that Chang 580 teaches away from having the sensing members located at the distal end of the first linking member and the second end of the connecting member (page 9-10). Applicant has stated that Chang teaches away from moving the sensors closer together however Chang only states that the sensors must be facing each other (¶ 13). Leonardi (see rejections above) discloses that movement of the sensors such that they are closer together is advantageous as it reduces interference from outside source. In a similar manner magnetic forces operate on an inverse square law with distance, thus having the magnetics closer together as described by Leonardi would cause any change in the distance between the sensors to have a far greater change in magnitude in regards to the magnetic field.
If applicant were to disclose that the first distal end of the first linking member was connected to the middle of the connecting member or connected away from the second end of the connecting member then the rejection under Chang 580 (claims 1 and 21) would be obviated as Chang 580 discloses the first linkage member connected at the second end of the connecting member.
In regards to applicants arguments pertaining to Bortoli (Page 11, ¶ 3), Bortoli is not relied upon to disclose positions of the first and second sensor on the linkages. Bortoli is used a teaching reference to disclose an analogous Hall effect sensor comprising a first and second part that is used for angular displacement of the first and second part relative to each other (“an angular position sensor between a first and a second part capable of a relative rotation movement” ¶ 204). 
In regards to applicants arguments pertaining to claim 11 disclosing similar language to claim 1 (Page 12). Claim 11 does not claim the locations of the sensors or the number of sensors and only recites the method of sensing angular displacement of the relative linkages.

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T MOORE whose telephone number is (571)272-0063.  The examiner can normally be reached on Monday - Thursday 7:00am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the 






/ZACHARY T MOORE/Examiner, Art Unit 3784                                                                                                                                                                                                        
/GARRETT K ATKINSON/Primary Examiner, Art Unit 3784